Case 3:12-cv-01237-SMY-SCW Document 22 Filed 04/23/20 Page 1 of 2 Page ID #188



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

   CITY NATIONAL BANK OF WEST                       )
   VIRGINIA NA,                                     )
                                                    )
                          Plaintiff,                )
                                                    )   Case No. 12-CV-1237-SMY
   vs.                                              )
                                                    )
   DONALD J. PORTELL,                               )
                                                    )
                          Defendant.                )

                              MEMORANDUM AND ORDER

 YANDLE, District Judge:

         Default judgment was entered in favor of Plaintiff City National Bank of West Virginia

 (“City National”) and against Defendant Donald J. Portell on March 19, 2013 in the amount of

 $875,774.82 in damages plus post-judgment interest at a rate of $92.90407 per day accruing from

 February 1, 2013 (Doc. 19). As of February 21, 2020, Portell still owes $577,292.09 and

 $130,076.04 in post-judgment interest. Now pending before the Court is City National’s Motion

 for Revival of Judgment (Doc. 20).

         Federal Rule of Civil Procedure 69 provides that “[a] money judgment is enforced by a

 writ of execution” and that “proceedings supplementary to and in aid of judgment or execution

 must accord with the procedure of the state where the court is located.” Id. 69(a)(1). In Illinois, a

 judgment expires within 7 years of entry of judgment unless it is revived. 735 ILL. COMP. STAT. §

 5/12-108(a). Judgments are revived by filing a petition in the seventh year after entry of judgment

 which includes the original date and amount of judgment, court costs, accrued interest, and credits

 to the judgment, if any. Id. § 5/2-1602. City National’s Motion is timely, sets forth the judgment

 amount, accrued interest, credits to the judgment, amount due and owing, and otherwise complies


                                             Page 1 of 2
Case 3:12-cv-01237-SMY-SCW Document 22 Filed 04/23/20 Page 2 of 2 Page ID #189



 with the statute.

         Accordingly, the Motion is GRANTED. A separate judgment setting forth the original

 amount of the judgment shall be entered as provided by Federal Rule of Civil Procedure 58. Any

 credits to the original judgment shall be set forth by Plaintiff in supplemental proceedings or

 execution. 735 ILL. COMP. STAT. § 5/2-1602(d).

         IT IS SO ORDERED.

         DATED: April 23, 2020



                                                    STACI M. YANDLE
                                                    United States District Judge




                                          Page 2 of 2
